United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2018
                                   ___________

Yvonne Thomas,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Missouri.
St. Louis Board of Police             *
Commissioners; Michael J. Quinn;      * [UNPUBLISHED]
Bartholomew Saracino; Francis G.      *
Slay, Mayor; Jo Ann Freeman;          *
Christopher Goodson; Julius Hunter;   *
Jerry Lattimore; Andre Smith,         *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: April 1, 2009
                                Filed: April 6, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Yvonne Thomas appeals following the district court’s1 entry of judgment on an
adverse jury verdict in her action brought under 42 U.S.C. § 1983. On appeal,


      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Thomas recounts her trial-testimony version of the underlying incident and alleges
that her trial counsel was incompetent and did not effectively represent her. We find
no plain error, see Muhammad v. McCarrell, 536 F.3d 934, 938 (8th Cir. 2008)
(standard of review), because the jury verdict is amply supported by the evidence and
Thomas’s appeal is, in essence, an attack on the jury’s credibility determinations, see
Kramer v. Logan County Sch. Dist. No. R-1, 157 F.3d 620, 624 (8th Cir. 1998)
(appeals court does not lightly overturn jury verdict); Anheuser-Busch, Inc. v. John
Labatt Ltd., 89 F.3d 1339, 1346 (8th Cir. 1996) (this court will not second-guess
jury’s credibility determinations).

       Finally, Thomas’s argument regarding the competency of her trial counsel is
unavailing. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (remedy for
ineffective assistance of appointed counsel in civil action is legal malpractice suit).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-